                                                                      Case 8:21-bk-10525-ES           Doc 99 Filed 04/28/21 Entered 04/28/21 12:52:20            Desc
                                                                                                       Main Document Page 1 of 5



                                                                       1 Daniel A. Lev (CA Bar No. 129622)
                                                                          dlev@sulmeyerlaw.com
                                                                       2 SulmeyerKupetz
                                                                           A Professional Corporation                                   FILED & ENTERED
                                                                       3 333 South Grand Avenue, Suite 3400
                                                                         Los Angeles, California 90071-1406
                                                                       4 Telephone: 213.626.2311                                             APR 28 2021
                                                                         Facsimile: 213.629.4520
                                                                       5                                                                CLERK U.S. BANKRUPTCY COURT
                                                                         Ronald Richards (CA Bar No. 176246)                            Central District of California
                                                                                                                                        BY duarte     DEPUTY CLERK
                                                                       6 ron@ronaldrichards.com
                                                                         Law Offices of Ronald Richards & Associates, APC
                                                                       7 P.O. Box 11480
                                                                         Beverly Hills, California 90213
                                                                       8 Telephone: 310.556.1001
                                                                         Facsimile: 310.277.3325
                                                                       9
                                                                         Attorneys for Shady Bird Lending, LLC
                                                                      10
   Professional Corporation




                                                                      11                                UNITED STATES BANKRUPTCY COURT
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                   CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION

                                                                      13
                                                                           In re                                           Case No. 8:21-bk-10525-ES
                                                                      14
                                                                           THE SOURCE HOTEL, LLC,                          Chapter 11
SulmeyerKupetz, A




                                                                      15
                                                                                                                           ORDER, AFTER HEARING, GRANTING,
                                                                      16                    Debtor.                        ON AN INTERIM BASIS, MOTION OF
                                                                                                                           SHADY BIRD LENDING, LLC FOR
                                                                      17                                                   ORDER EXCUSING STATE COURT
                                                                                                                           RECEIVER FROM TURNOVER OF
                                                                      18                                                   ASSETS PURSUANT TO 11 U.S.C. § 543
                                                                      19                                                   DATE: April 15, 2021
                                                                                                                           TIME: 10:30 a.m.
                                                                      20                                                   PLACE: Courtroom “5A”

                                                                      21                                                   [RELATES TO DOCKET NO. 51]

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28


                                                                           DAL 2711252v1
                                                                      Case 8:21-bk-10525-ES       Doc 99 Filed 04/28/21 Entered 04/28/21 12:52:20        Desc
                                                                                                   Main Document Page 2 of 5



                                                                       1                   On April 15, 2021, the “Motion of Shady Bird Lending, LLC for Order

                                                                       2 Excusing State Court Receiver From Turnover of Assets Pursuant to 11 U.S.C. § 543;

                                                                       3 Memorandum of Points and Authorities; Declarations of Ronald Richards, Bellann R.

                                                                       4 Raile, and Brent Little in Support Thereof” (the “Motion”) [Docket No. 51], filed by Shady

                                                                       5 Bird Lending, LLC (“Shady Bird”), came on for hearing before the Honorable Erithe

                                                                       6 Smith, United States Bankruptcy Judge, presiding. Shady Bird appeared by and through

                                                                       7 Ronald Richards, Law Offices of Ronald Richards & Associates, APC, and Daniel A. Lev,

                                                                       8 SulmeyerKupetz, A Professional Corporation. The debtor and debtor in possession The

                                                                       9 Source Hotel, LLC (the “Debtor”) appeared by and through Ron Bender and Juliet Y. Oh,

                                                                      10 Levene, Neale, Bender, Yoo & Brill L.L.P. The City of Buena Park appeared by and

                                                                      11 through Christopher G. Cardinale, Alvarez-Glassman & Colvin. The state court receiver
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 Bellann R. Raile (the “Receiver”) personally appeared and appeared by and through

                                                                      13 Peter F. Jazayeri, Jaz, A Professional Legal Corporation. The Office of the United States

                                                                      14 Trustee appeared by and through Nancy Goldenberg. Other appearances were as noted

                                                                      15 on the record of the hearing.
SulmeyerKupetz, A




                                                                      16                   Based on the Motion, the “Notice of Motion of Shady Bird Lending, LLC for

                                                                      17 Order Excusing State Court Receiver From Turnover of Assets Pursuant to 11 U.S.C. §

                                                                      18 543” [Docket No. 52] filed by Shady Bird, the “Amended Notice of Motion of Shady Bird
                                                                      19 Lending, LLC for Order Excusing State Court Receiver From Turnover of Assets

                                                                      20 Pursuant to 11 U.S.C. § 543” [Docket No. 56] filed by Shady Bird, the “Opposition to

                                                                      21 Motion of Shady Bird Lending, LLC for Order Excusing State Court Receiver From

                                                                      22 Turnover of Assets Pursuant to 11 U.S.C. § 543; Memorandum of Points and Authorities;

                                                                      23 Declarations of Donald Chae in Support Thereof” [Docket No. 65] filed by the Debtor, the

                                                                      24 “Declaration of Robert ‘Charlie’ Cervantes in Support of: (A) Opposition to Motion of

                                                                      25 Shady Bird Lending, LLC for Order Excusing State Court Receiver From Turnover of

                                                                      26 Assets Pursuant to 11 U.S.C. § 543; and (B) Opposition to Motion of Shady Bird Lending,
                                                                      27 LLC for Order Designating Chapter 11 Case As Single Asset Real Estate Case Pursuant

                                                                      28 to 11 U.S.C. §§ 101(51B) and 362(d)(3)” [Docket No. 66] filed by the Debtor, “Shady Bird


                                                                           DAL 2711252v1                                 2
                                                                      Case 8:21-bk-10525-ES      Doc 99 Filed 04/28/21 Entered 04/28/21 12:52:20           Desc
                                                                                                  Main Document Page 3 of 5



                                                                       1 Lending, LLC’s Reply to Opposition to Motion of Shady Bird Lending, LLC for Order

                                                                       2 Excusing State Court Receiver From Turnover of Assets Pursuant to 11 U.S.C. § 543;

                                                                       3 Declarations of Bellann R. Raile, Brent Little, and Andrew Trost in Support Thereof”

                                                                       4 [Docket No. 72] filed by Shady Bird, the “Response By the City of Buena Park to Motion

                                                                       5 of Shady Bird Lending, LLC for Order Excusing State Court Receiver From Turnover of

                                                                       6 Assets Pursuant to 11 U.S.C. § 543; Declaration of Christopher G. Cardinale in Support

                                                                       7 Thereof” [Docket No. 78] filed by the City of Buena Park, the documents and pleadings

                                                                       8 on file herein, all judicially noticeable facts of which judicial notice was requested by a

                                                                       9 party, the arguments presented at the hearing, and after finding that notice of the Motion

                                                                      10 was proper, and based on the reasons stated by the Court as reflected on the record of

                                                                      11 the hearing, and for good cause appearing therefor,
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12                   IT IS HEREBY ORDERED as follows:

                                                                      13                   1.   The Motion is granted, on an interim basis, through June 3, 2021

                                                                      14 (the “Initial Interim Period”).

                                                                      15                   2.   During the Initial Interim Period, in addition to the powers granted to
SulmeyerKupetz, A




                                                                      16 the Receiver pursuant to the “Ex Parte Order Appointing Receiver and Order to Show

                                                                      17 Cause” entered on February 17, 2021 (the “Receivership Order”), and notwithstanding

                                                                      18 anything to the contrary in the Receivership Order, Shady Bird shall be authorized, in its
                                                                      19 sole discretion, to advance an amount no greater than $200,000 (the “Gifted Advance”) to

                                                                      20 the Receiver to be used by the Receiver, in her sole discretion, to remediate, repair, and

                                                                      21 fix issues at the Project (as defined in the Motion), provided, however, that the Receiver

                                                                      22 shall provide written notice by e-mail to bankruptcy counsel for the Debtor within forty-

                                                                      23 eight hours after acceptance of any bid or proposal by the Receiver for repairs or work to

                                                                      24 be done on the Project (with copies of such accepted bids and/or proposals), and

                                                                      25 provided further, that the Receiver shall provide written notice by e-mail to bankruptcy

                                                                      26 counsel for the Debtor within two business days following the completion of any repairs or
                                                                      27 work done on the Project by any vendor or contractor. The Gifted Advance provided by

                                                                      28 Shady Bird during the Initial Interim Period shall not be added to the amount of Shady


                                                                           DAL 2711252v1                                3
                                                                      Case 8:21-bk-10525-ES       Doc 99 Filed 04/28/21 Entered 04/28/21 12:52:20           Desc
                                                                                                   Main Document Page 4 of 5



                                                                       1 Bird’s secured claim or loan balance, shall not be deemed an administrative expense

                                                                       2 claim, and shall not deemed a general unsecured claim in the Debtor’s estate.

                                                                       3                   3.    During the Initial Interim Period, the Receiver shall provide the

                                                                       4 Debtor with access to the Project following written (e-mail) notice by the Debtor and/or its

                                                                       5 counsel to both the Receiver and counsel for Shady Bird, which access shall be provided

                                                                       6 by the Receiver to the Debtor as reasonably requested but in no event later than forty-

                                                                       7 eight hours after the delivery of such written e-mail notice, provided that email notice is

                                                                       8 given during business hours, between 9:00 a.m. and 5:00 p.m. (Pacific Time) Monday

                                                                       9 through Friday.

                                                                      10                   4.    The hearing on the Motion shall be continued to June 3, 2021, at

                                                                      11 2:00 p.m., Pacific Time, or as soon thereafter as the matter may be heard, in Courtroom
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12 “5A” of the above-entitled Court, located at 411 W. 4th Street, Santa Ana, California

                                                                      13 92703, before the Honorable Erithe Smith, United States Bankruptcy Judge, presiding.

                                                                      14 Unless otherwise instructed, the hearing shall be conducted remotely, using ZoomGov

                                                                      15 video and audio as follows:
SulmeyerKupetz, A




                                                                      16                   Meeting URL: https://cacb.zoomgov.com/j/1616390777

                                                                      17                   Meeting ID: 161 639 0777

                                                                      18                   Password: 314314
                                                                      19                   Telephone conference lines: 1-(669)-254-5252 or 1-(646)-828-7666

                                                                      20                   5.    Any supplemental brief, declaration, or report in connection with the

                                                                      21 Motion shall be filed on or before May 20, 2021.

                                                                      22 / / /

                                                                      23 / / /

                                                                      24 / / /

                                                                      25 / / /

                                                                      26 / / /
                                                                      27 / / /

                                                                      28 / / /


                                                                           DAL 2711252v1                                 4
                                                                      Case 8:21-bk-10525-ES        Doc 99 Filed 04/28/21 Entered 04/28/21 12:52:20           Desc
                                                                                                    Main Document Page 5 of 5



                                                                       1                   6.     Any reply to any supplemental brief, declaration, or report filed in

                                                                       2 connection with the Motion shall be filed on or before May 27, 2021.

                                                                       3                                                 ###

                                                                       4

                                                                       5

                                                                       6

                                                                       7

                                                                       8

                                                                       9

                                                                      10

                                                                      11
   Professional Corporation
                              333 SOUTH GRAND AVENUE, SUITE 3400
                              LOS ANGELES, CALIFORNIA 90071-1406
                               TEL. 213.626.2311 • FAX 213.629.4520




                                                                      12

                                                                      13

                                                                      14

                                                                      15
SulmeyerKupetz, A




                                                                      16

                                                                      17

                                                                      18
                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23
                                                                           Date: April 28, 2021
                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28


                                                                           DAL 2711252v1                                   5
